DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Kamrath on 4 August 2022.
The application has been amended as follows: 
Claim 1, line 6, Following “period of time” Insert --of approximately 5 to 40 minutes--
Claim 2, line 6, Delete “an exchanger inlet” Replace with --an inlet of the heat exchanger--
Claim 2, line 7, Delete “an exchanger outlet” Replace with --an outlet of the heat exchanger--
Claim 2, lines 8-9, Delete “exchange outlet than at the exchanger inlet” Replace with --outlet of the heat exchanger than at the inlet of the heat exchanger--
Claim 2, lines 13-14, Delete “for use in moisturizing the organic material”
	Claim 3, line 3, Delete “an exchanger inlet” Replace with --an inlet of the heat exchanger--

	Claim 3, line 4, Delete “an exchanger outlet” Replace with --an outlet of the heat exchanger--

	Claim 3, line 5, Delete “exchange outlet than at the exchanger inlet” Replace with --outlet of the heat exchanger than at the inlet of the heat exchanger--
	Claim 3, line 6, Delete “the exchanger inlet” Replace with --the inlet of the heat exchanger--
	Claim 3, line 20, Following “period of time” Insert --of approximately 5 to 40 minutes--
	CANCEL Claim 12.
	CANCEL Claim 13.
	CANCEL Claim 14. 
	Claim 15, line 1, Delete “claim 14” Replace with --claim 16--
	Claim 16, line 1, Delete “The apparatus as defined in claim 14 further comprising in combination:” Insert -- Apparatus for treating organic material including: a collector comprising a collection tank, a heat exchanger inside of the collection tank, with the collection tank in fluid communication with a conduit, a condensation accumulator, an inlet valve in communication with the collection tank and the condensation accumulator, and an outlet valve in communication with the condensation accumulator, with the inlet valve being normally open and closed when the outlet valve is open, with the outlet valve being normally closed, wherein the heat exchanger is a fluid heat exchanger including an exchanger inlet and an exchanger outlet, with fluid flowing through the fluid heat exchanger having a higher temperature at the exchanger outlet than at the exchanger inlet; a vessel 9Serial No. 15/028,719 receiving the organic material; a source of moisture delivered into the vessel with the organic material; and a vacuum pump in vacuum communication by the conduit with an interior volume of the vessel and subjecting the organic material and the moisture in the vessel to vacuum lower than atmospheric pressure to bring a latent moisture content of the organic material and the moisture in the vessel to a vaporization point for a period of time, with the organic material with the latent moisture content being homogenized in the vessel during the period of time, with the conduit intermediate the interior volume and the vacuum pump, with the outlet valve in communication with the source of moisture, and with the exchanger outlet in fluid communication with the source of moisture; and--
Claim 17, line 1, Delete “claim 14” Replace with --claim 16--
	Claim 19, line 1, Delete “claim 14” Replace with --claim 16--
	Claim 20, line 1, Delete “claim 14” Replace with --claim 16--
Election/Restrictions
Claims 15-20 are allowable. The restriction requirement has been reconsidered in view of the allowability of claims. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 15-20 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-11 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination fails to disclose or teach a period of time of approximately 5 to 40 minutes in combination with the rest of the limitations in the independent claims. Examiner notes that such a time period is critical for ensuring that the material in the collection tank is ruptured under vacuum conditions. Further, the prior art, alone or in combination fails to disclose or teach the combination of a chiller system in communication with the vacuum system as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799